PER CURIAM.
Timothy D. Lester petitions for a belated appeal of his resentencing on 12 November 2004. Petitioner argues that he wanted to appeal and was deprived of his right to appeal through no fault of his own. The respondent concedes that there is no dispute that the petitioner was deprived of his right to appeal. Accordingly, we grant the petition. A copy of this opinion shall be provided to the Clerk of the Circuit Court for Marion County, who shall treat it as a timely notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D).
PETITION GRANTED.
SHARP, W, THOMPSON and MONACO, J.J., concur.